Name: Commission Regulation (EEC) No 96/86 of 20 January 1986 laying down detailed rules for the implementation of Council Regulation (EEC) No 2918/85 as regards the transfer of common wheat to Ireland
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product;  marketing
 Date Published: nan

 21 . 1 . 86 Official Journal of the European Communities No L 15/7 COMMISSION REGULATION (EEC) No 96/86 of 20 January 1986 laying down detailed rules for the implementation of Council Regulation (EEC) No 2918/85 as regards the transfer of common wheat to Ireland 1055/77 on the storage and movement of products bought in by an intervention agency Q, as last amended by Regulation (EEC) No 3476/80 (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Regulation (EEC) No 2918/85, the United Kingdom intervention agency shall place 55 000 tonnes of common wheat at the disposal of the Irish intervention agency for use in the feeding of livestock. 2 . The common wheat shall be transferred to stores in the regions of Ireland where the ports are situated. 3 . The intervention agencies concerned shall deter ­ mine the characteristics of the product in question before loading and shall agree on the places of storage, departure and destination, so as to keep transport costs to a minimum, and on the dates for the removal of the wheat. The particulars of the places concerned shall be immedia ­ tely communicated to the Commission . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (') as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 870/85 (4), and in particular Article 3 (2) thereof, Having regard to Council Regulation (EEC) No 2918/85 of 17 October 1985 putting up for sale in Ireland and Northern Ireland, for disposal in feeding stuffs , cereals held by the Irish and United Kingdom intervention agen ­ cies (5), and in particular Article 5 thereof, Whereas, pursuant to Regulation (EEC) No 2918/85, the United Kingdom intervention agency is to place 55 000 tonnes of common wheat at the disposal of the Irish intervention agency for use in the feeding of livestock ; whereas the detailed rules for the implementation of this measure should be laid down ; Whereas the Irish intervention agency should be informed without delay of the storage places of the quan ­ tities to be transferred ; whereas this information and the locations of the premises where the wheat is to be stored in Ireland should be notified to the Commission so as to enable it to assess the financial consequences of the transfer ; Whereas , in order to ensure that the transfer to Ireland is effected as economically as possible, the cost thereof should be put out to tender ; Whereas these transfers are subject to the provisions of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (6) and of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the application of Regulation (EEC) No Article 2 1 . The Irish intervention agency shall take delivery of the common wheat loaded on the means of transport at the warehouse of the supplying intervention agency and shall thereupon assume responsibility for it. 2 . The cost of transporting the wheat in question shall be determined by the Irish intervention agency by means of an invitation to tender. Such cost shall cover : (a) transport (excluding loading) from the supplying ware ­ house to the receiving warehouse (excluding unlo ­ ading) ; (b) insurance on the purchase price of the goods as deter ­ mined in accordance with Articles 1 and 3 of Commission Regulation (EEC) No 2124/85 of 26 July 1985 on precautionary measures in the cereals sector other than durum wheat (9).') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 102, 19 . 4 . 1984, p. 1 . ') OJ No L 94, 28 . 4 . 1970 , p. 13 . 4) OJ No L 95, 2 . 4 . 1985, p. 1 . 5) OJ No L 280, 22 . 10 . 1985, p. 1 . 6) OJ No L 128 , 24 . 5 . 1977, p. 1 . O OJ No L 189, 29 . 7 . 1977, p . 36 . (8) OJ No L 363 , 31 . 12 . 1980, p . 71 . O OJ No L 198 , 30 . 7 . 1985, p . 31 . No L 15/8 Official Journal of the European Communities 21 . 1 . 86 Tenders submitted to the Irish intervention agency shall be made and accepted in Irish pounds . 5 . The contract shall be awarded to the tenderer offer ­ ing the best terms . However, if the tenders submitted do not correspond to normal prices and costs, no award shall be made . 6 . The Irish intervention agency shall keep the Commission informed of the progress of the invitation to tender and shall immediately communicate the results thereof both to the Commission and to the United Kingdom intervention agency. 3 . The invitation to tender may relate to one or more consignments . 4 . The Irish intervention agency shall prescribe the terms and conditions of the invitation to tender in accor ­ dance with the provisions of this Regulation . Such terms and conditions shall provide in particular for the provi ­ sion of security to guarantee performance of the opera ­ tions to which the tender relates . They shall also provide for the submission of tenders by telex . Provision shall also be made to ensure equality of access and treatment for all prospective tenderers wherever they may be established in the Community. To this end the intervention agencies, after signature of the decision to invite tenders, shall communicate to the Commission the date on which the invitation to tender is to open . This information , once received, shall be published in the Offi ­ cial Journal of the European Communities. A period of five working days from the date of publication shall be allowed for the submission of tenders to the Irish inter ­ vention agency. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1986 . For the Commission Frans ANDRIESSEN Vice-President